Case 1:19-cv-01391-CFC-SRF Document 36 Filed 02/21/20 Page 1 of 1 PageID #: 710




                                         OFFICE OF THE CLERK
                                    UNITED STATES DISTRICT COURT
                                        DISTRICT OF DELAWARE
   John A. Cerino                                                                    844 NORTH KING
   CLERK                                                                             STREET, UNIT 18
                                                                                  WILMINGTON, DE 19801-
                                                                                            3570
                                                                                    www.ded.uscourts.gov
                                                                                       (302) 573-6170

                                             February 21, 2020

    Prothonotary
    Superior Court of Delaware
    New Castle County Courthouse
    500 N. King Street
    Wilmington, DE 19801

            RE:     Mikkilineni v. PayPal, Inc., et al.,
                    C.A. No. 19-1391-CFC-SRF

    Dear Clerk:

             Pursuant to the Memorandum and Order of Remand dated February 21, 2020 signed by
    the Honorable Colm F. Connolly, remanding the above captioned case to your Court, enclosed
    please find the following items:


            (X)     Certified copy of the Order of Remand
            (X)     Certified copy of the USDC Docket Sheet

           Please note that the electronic case filings can be accessed through PACER by selecting
    the CM/ECF link on our web site at www.ded.uscourts.gov.

            Please acknowledge receipt of the above items on the attached copy of this letter.
                                            Sincerely,

                                              John A. Cerino, Clerk of Court


                                              By       /s/Nicole Fasano
                                                       Deputy Clerk
    Enc.

    I hereby acknowledge receipt of the above listed items on ________________.


    ___________________________
    Signature
